Citation Nr: 0030729	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151 for spinal cord injury as 
the result of medical or surgical treatment by the Department 
of Veterans Affairs in January 1995.


REPRESENTATION

Appellant represented by:	Steven Z. Cohen, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and family members


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel
INTRODUCTION

The veteran had active military service from December 1977 to 
December 1981 and from April 1983 to November 1986.

This matter arises from a December 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDING OF FACT

The veteran's substantive appeal as to a claim for 
compensation for medical or surgical treatment by the VA in 
January 1995, was not filed within the one year period from 
the January 11, 1996 date of mailing of the notification of 
the December 1995 rating decision, or within sixty days from 
the April 10, 1996 mailing of the statement of the case. 


CONCLUSION OF LAW

The veteran's substantive appeal as to compensation under the 
provisions of 38 U.S.C.A. § 1151 for spinal cord injury as 
the result of medical or surgical treatment by the Department 
of Veterans Affairs in January 1995 was not timely.  38 
U.S.C.A. §§ 7105(a),(d)(3), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and precise statutory and regulatory scheme.  It 
requires the filing of both a notice of disagreement and a 
formal appeal.  Fenderson v. West, 12 Vet. App. 119, 128 
(1998); Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate 
review of an RO's decision is initiated by a notice of 
disagreement and completed when a substantive appeal is filed 
after a statement of the case has been furnished to the 
veteran.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999).  A substantive appeal shall be filed within 
sixty days from the date of mailing of the statement of the 
case or within the remainder of the one year period from the 
date of mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 19.30, 20.202, 
20.302(b) (1999); Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).   

By regulation, a substantive appeal must consist of either a 
Department of Veterans Affairs (VA) Form 9, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO determination, as explained in the 
statement of the case, and to formulate and present 
"specific arguments relating to errors of fact or law" made 
by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 
555.

In the instant case, the veteran was mailed a rating decision 
denying compensation pursuant to 38 U.S.C.A. § 1151 on 
January 11, 1996.  A notice of disagreement with the RO's' 
decision, submitted by the veteran's attorney, was received 
in March 1996.  A statement of the case was issued thereafter 
on April 10, 1996, and the cover letter informed the veteran 
and his attorney of the time limits placed on filing a 
substantive appeal.  A VA Form 9 and attached statement was 
received by the RO on January 22, 1997.  The veteran was 
notified by VA letter dated January 28 1997, that his appeal 
was untimely.  He was also advised of his appellate rights 
with regard to the finding of an untimely appeal.  He failed 
to respond to the RO's notification and there is no 
indication that the letter was not received.  Therefore, the 
presumption of regularity that attaches to the administrative 
procedures of mailing notices has not been rebutted.  See 
Jones v. West, 12 Vet. App. 98 (1998).  

While the veteran's service representative, Paralyzed 
Veteran's of America, also submitted a copy of a VA Form 9 
dated January 9, 1997, it was received by the RO sometime 
between July and December 1997, well after the January 1997 
notification to the veteran.  Moreover, the designated 
attorney of record at the time was Mr. Cohen.  

Accordingly, as the veteran's VA Form 9 was received more 
than one year after notification of the denial of his claim, 
and there is no evidence of record that can be construed as a 
timely substantive appeal, the claim must be dismissed.  


ORDER

The appeal of the issue of compensation under the provisions 
of 38 U.S.C.A. § 1151 for spinal cord injury as the result of 
medical or surgical treatment by the Department of Veterans 
Affairs in January 1995 is dismissed.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 3 -


